      Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
Clint Millien, et al.,
                                    Plaintiffs,
                  -against-                                                   17 CIVIL 4000 (AJN)

                                                                                JUDGMENT
The Madison Square Garden Company, et al.,
                                    Defendants.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated August 7, 2020, Plaintiff's Motion

for Final Approval of the Class Action Settlement is GRANTED. Plaintiff's Motions for an

Award of Service Payments to Class Representatives, and an Award of Attorney's Fees and

Costs are also GRANTED. Accordingly, judgment is hereby entered pursuant to the terms of the

Court's Memorandum Opinion and Order dated August 7, 2020 attached to this Judgment.

Dated: New York, New York
       August 10, 2020


                                                                         RUBY J. KRAJICK
                                                                      _________________________
                                                                            Clerk of Court
                                                                BY:
                                                                      _________________________
                                                                            Deputy Clerk
        Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 2 of 17




UNITED STATES DISTRICT COURT
                                                                                                8/7/2020
SOUTHERN DISTRICT OF NEW YORK


      Clint Millien, et al.,

                               Plaintiffs,
                                                                       17-cv-4000 (AJN)
                     –v–
                                                                      MEMORANDUM
     The Madison Square Garden Company, et al.,                      OPINION & ORDER

                               Defendants.


ALISON J. NATHAN, District Judge:

          A hearing was held on November 19, 2019, during which time the Court heard Plaintiffs’

Motion for Final Approval of the Class Action Settlement and their Application for Award of

Attorney’s Fees and Costs and an Incentive Award for the Class Representatives. Having

considered the written submissions of the parties, having held a final fairness hearing, and having

considered the arguments offered at that hearing, it is hereby ordered that the Class is finally

certified and the Settlement is finally approved.

I.        BACKGROUND

          Lead Plaintiff Clint Millien filed this lawsuit against Defendants on April 26, 2017 in

New York Supreme Court. Defendants then removed this case to federal court, and Plaintiff

Millien amended his Complaint, adding another Plaintiff, Felipe Kelly. The Amended

Complaint brings several claims. First, Plaintiffs allege that Defendants failed to provide them

and proposed class members with copies of their background check report and other required

notices before deciding not to hire them as required by the federal Fair Credit Reporting Act

(“FCRA”) (Count 1) and New York Fair Credit Reporting Act (“NY FCRA”) (Count 2). See

Amended Complaint, Dkt. No. 13, ¶¶ 140-158.

                                                       1
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 3 of 17




       The FCRA requires that before taking an “adverse action based in whole or in part on [a

consumer report]” employers must provide the consumer with “a copy of the report” and “a

description in writing” of the rights a consumer has under the FCRA. 15 U.S.C. §

1681b(b)(3)(A)(i) and (iii). The statute further defines consumer report to include background

checks conducted for employment purposes, and defines adverse actions to include “a denial of

employment or any other decision for employment purposes that adversely affects any current or

prospective employee.” See 15 U.S.C. § 1681a. The FCRA authorizes statutory damages

between $100 and $1,000 per person for “willful noncompliance,” in addition to actual damages.

See 15 U.S.C. § 1681n. The NY FCRA states that when an entity requests background check

containing “criminal conviction information,” it must “provide the subject of such report a

printed or electronic copy of article twenty-three-A of the correction law.” N.Y. Gen. Bus. Law

§ 380-g(d). Those who do not comply are liable for actual damages, as well as punitive

damages, if non-compliance was willful. Id. §§ 380-l; 380-m.

       Article 23-A of the Corrections Law states in the pertinent part:

       No application for any license or employment, and no employment or license held by an
       individual, to which the provisions of this article are applicable, shall be denied or acted
       upon adversely by reason of the individual’s having been previously convicted of one or
       more criminal offenses, or by reason of a finding of lack of “good moral character” when
       such finding is based upon the fact that the individual has previously been convicted of
       one or more criminal offenses, unless:

       (1) there is a direct relationship between one or more of the previous criminal offenses
       and the specific license or employment sought or held by the individual; or

       (2) the issuance or continuation of the license or the granting or continuation of the
       employment would involve an unreasonable risk to property or to the safety or welfare of
       specific individuals or the general public.

       N.Y. Correc. Law § 752.




                                                    2
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 4 of 17




Another section of Article 23-A gives a specific list of factors that an employer must consider

when deciding when making a determination pursuant to § 752. See N.Y. Correc. Law § 753.

       Second, Plaintiffs claim that when Defendants decided not to hire them and other class

members based on a failure to disclose criminal convictions on their applications that were later

revealed by a background check, Defendants violated the New York City Human Rights Law

(“NYCHRL”) by failing to conduct the required analysis under Article 23-A (Count 3). While

Article 23-A does not appear to have a private right of action, the NYCHRL effectively creates

one for those who apply to positions in New York City. It states:

       It shall be an unlawful discriminatory practice for any employer, employment agency or
       agent thereof to deny employment to any person or take adverse action against any
       employee by reason of such person or employee having been convicted of one or more
       criminal offenses, or by reason of a finding of a lack of “good moral character” which is
       based on such person or employee having been convicted of one or more criminal
       offenses, when such denial or adverse action is in violation of the provisions of article 23-
       a of the correction law.

       N.Y.C. Admin. Code § 8-107(10)(a) (emphasis added).

The available remedies under this provision are the same for other violations of the NYCHRL,

which is the City’s primary employment discrimination statute. Third, Plaintiffs also claim that

Defendants’ practice of refusing to hire prospective employees based on a failure to disclose

criminal convictions was discrimination against Black and Latino applicants on a disparate

impact theory in violation of the NYCHRL (Count 4).

       A few weeks before discovery closed, but before the bulk of the depositions were

conducted, the parties engaged in private mediation. The result of that mediation is the present

settlement. There are three kinds of relief under the agreement. All 508 class members (termed

the “FCRA Class”) will receive a payment of $200. A subclass of 281 members who applied to

jobs in New York City (termed the “NYC Class”) will get an opportunity to receive an additional



                                                     3
      Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 5 of 17




$1,700 payment. After preliminary certification, the NYC class members were required to

submit claims forms. For the 132 members that did so, Defendants will then conduct an Article

23-A analysis and determine whether the class member, in light of that analysis, would have

been eligible for employment, regardless of whether the class member fully disclosed his or her

criminal record. See Settlement Agreement at 10-13. Class members who submitted claims

forms and were otherwise eligible for employment would then receive $1,700 each. MSG also

agrees to implement various policy changes regarding hiring and employment of those with

criminal records. The Lead Plaintiffs would each receive $7,500 service awards. The agreed

upon amount of attorneys’ fees and costs is $750,000.

       In exchange, the Defendants are released from “all claims . . . under any legal or

equitable theory under the FCRA and/or NY FCRA.” Id. at 20. Additionally, the NYC Class

would release Defendants from “all claims . . . relating to their criminal records, including

discrimination claims . . . under Title VII . . . the NY FCRA, the Correction Law, and the

NYCHRL.” Id. at 21.

II.    CLASS CERTIFICATION

       The FCRA Class is defined as “individuals who were denied employment with MSG

based on the content of his or her Background Check Report from April 26, 2015 through the

date of Preliminary Approval of the Settlement.” Settlement Agreement at 7. The NYC Class is

defined as “individuals who applied for employment with MSG in New York City, New York

and who were denied employment based on MSG’s determination that they failed to fully or

accurately disclose their criminal conviction history from May 8, 2014 through the date of

Preliminary Approval of the Settlement.” Id. at 8.




                                                     4
      Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 6 of 17




        For the reasons set forth below, for purposes of this settlement, the Classes are certified

because they satisfy the requirements of Rule 23(a) and Rule 23(b)(3) of the Federal Rules of

Civil Procedure.

        A.      The Settlement Meets the Rule 23(a) Criteria

        Rule 23(a) imposes four threshold requirements for class certification: (1) numerosity

(“the class is so numerous that joinder of all members is impracticable”), (2) commonality

(“there are questions of law or fact common to the class”), (3) typicality (“the claims or defenses

of the representative parties are typical of the claims or defenses of the class”), and (4) adequacy

of representation (“the representative parties will fairly and adequately protect the interests of the

class”). Fed. R. Civ. P. 23(a).

        In the Second Circuit, “numerosity is presumed at a level of 40 members.” Consolidated

Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995). Because the FCRA Class and

the NYC Class both have over one hundred members, the numerosity requirement is satisfied.

        Commonality and typicality are also satisfied. The commonality requirement examines

class’s claims “depend upon a common contention . . . capable of classwide resolution” such that

“its truth or falsity will resolve an issue that is central to the validity of each one of the claims in

one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Typicality “requires that

the claims of the class representatives be typical of those of the class, and is satisfied when each

class member’s claim arises from the same course of events, and each class member makes

similar legal arguments to prove the defendant's liability.” Marisol A. v. Giuliani, 126 F.3d 372,

376 (2d Cir. 1997) (quotation omitted). Both classes involve common questions of law and fact.

For the FCRA class, common questions include whether Defendants failed to provide the

required reports and notices before declining to hire applicants based on the results of criminal



                                                        5
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 7 of 17




background checks and whether that failure was willful. For the NYC Class, common questions

include whether Defendants conducted Article 23-A analyses when rejecting applicants for

failing to disclose criminal convictions and whether such a failure constitutes a violation of

Article 23-A and by extension, the NYCHRL. Lead Plaintiffs have claims typical of the classes.

They both allege that Defendants rescinded their conditional employment offers after conducting

a criminal background check due to Defendants’ policy that applicants must fully disclose their

criminal histories on their background forms. They allege that they did not receive the reports or

required notices before Defendants made their decision. And they both allege that MSG did not

and could not have conducted an Article 23-A analysis in their cases.

       Lead Plaintiffs also provide adequate representation. Their interests are aligned with

those of the class and their claims and the claims of other class members arise out of the same

course of conduct. Their representation is adequate even though there is a subclass, because lead

plaintiffs are members of both the subclass and the overall class. See Wal-Mart Stores, Inc. v.

Visa U.S.A. Inc., 396 F.3d 96, 111 (2d Cir. 2005). Furthermore, Lead Plaintiffs’ counsel has

significant experience litigating these kinds of cases. See Dkt. Nos. 96-97; see also Fed. R. Civ.

P. 23(g).

       B.      The Settlement Class Meets the Relevant Rule 23(b)(3) Criteria

       To meet the requirements of Rule 23(b)(3), the Court must conclude “that the questions

of law or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The issues in the class action

that are “subject to generalized proof, and thus applicable to the class as a whole” must

“predominate over those issues subject only to individualized proof.” In re Visa



                                                     6
       Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 8 of 17




Check/MasterMoney Antitrust Litig., 280 F.3d 124, 136 (2d Cir. 2001). “As long as a sufficient

constellation of common issues binds class members together, variations in the sources and

application of a defense will not automatically foreclose class certification under Rule 23(b)(3).”

Id. at 138; see also In re Nassau County Strip Search Cases, 461 F.3d 219, 221, 229-30 (2d Cir.

2006). When determining issue predominance for a settlement class, a district court need not

consider trial management problems, but instead should focus on “whether the legal or factual

questions that qualify each class member’s case as a genuine controversy are sufficiently similar

as to yield a cohesive class.” In re Am. Int’l Group Secs. Litig., 689 F.3d 229, 240 (2d Cir. 2012)

(quotation omitted).

        This litigation largely focuses on whether MSG’s hiring practices with regard to criminal

background checks were compliant with Federal and New York law. While there could be

particular hiring practices that were not applied consistently to each class member, at least for a

settlement class, the common questions in this case “are more substantial than the issues subject

only to individualized proof.” Roach v. T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015)

(quotation omitted); see In re Am. Int’l Group Secs. Litig., 689 F.3d at 240-43; In re Nassau

County Strip Search Cases, 461 F.3d at 229-30. And although there would likely be

individualized damage determinations for members of the NYC class, that is not enough to

defeat class certification. See Roach, 778 F.3d at 405. Furthermore, a class action is superior to

other forms of litigation, as “proceeding individually would be prohibitive due to the minimal

recovery.” Seijas v. Republic of Argentina, 606 F.3d 53, 58 (2d Cir. 2010).

III.    NOTICE WAS APPROPRIATE

        As required by the Preliminary Approval Order, both the FCRA class and NYC class

were provided with written notice of the terms of the Settlement, the procedures for objecting to



                                                     7
      Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 9 of 17




the settlement, and the procedures for opting out of the settlement class. All 508 class members

were successfully sent a class notice, either by mail or email. See Dkt. No. 111-2, ¶ 8. As

described above, the notices provided an accurate description of the class settlement in its final

form. Of the 281 members of the NYC class, 132 submitted claims forms. Fairness Hearing Tr.

4. Additionally, Defendants provided notice of the settlement to the relevant federal and state

authorities pursuant to the Class Action Fairness Act. See Dkt. No. 111, ¶ 42.

IV.    THE SETTLEMENT IS FINALLY APPROVED

       A district court’s approval of a settlement is contingent on a finding that the settlement is

“fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). This entails a review of both

procedural and substantive fairness. D’Amato v. Deutsche Bank, 236 F.3d 78, 85 (2d Cir. 2001).

In conducting this review, the Court should be mindful of the “strong judicial policy in favor of

settlements, particularly in the class action context.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc.,

396 F.3d 96, 116 (2d Cir. 2005) (quoting In re PaineWebber Ltd. P’ships Litig., 147 F.3d 132,

138 (2d Cir. 1998)). “The compromise of complex litigation is encouraged by the courts and

favored by public policy.” Id. at 117 (quotation omitted).

       A.      The Settlement Is Procedurally Fair

       With respect to procedural fairness, a proposed settlement is presumed fair, reasonable,

and adequate if it culminates from “arm’s-length negotiations between experienced, capable

counsel after meaningful discovery.” McReynolds v. Richards-Cantave, 588 F.3d 790, 803 (2d

Cir. 2009) (quotation omitted). Here, the settlement was negotiated by experienced counsel after

almost fifteen hours with a mediator. The involvement of a mediator is a strong indicator of an

arm’s-length negotiating process. Cf. D’Amato, 236 F.3d at 85. Additionally, a settlement was

only reached after full, extensive written discovery and one deposition. Dkt. No. 111, ¶ 14.



                                                     8
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 10 of 17




       B.      The Settlement Is Substantively Fair

       In assessing substantive fairness, the Court considers the nine factors detailed by the

Second Circuit in City of Detroit v. Grinnell Corporation, 495 F.2d 448 (2d Cir. 1974):

       (1) the complexity, expense and likely duration of the litigation; (2) the reaction of the
       class to the settlement; (3) the stage of the proceedings and the amount of discovery
       completed; (4) the risks of establishing liability; (5) the risks of establishing damages; (6)
       the risks of maintaining the class action through the trial; (7) the ability of the defendants
       to withstand a greater judgment; (8) the range of reasonableness of the settlement fund in
       light of the best possible recovery; (9) the range of reasonableness of the settlement fund
       to a possible recovery in light of all the attendant risks of litigation.

       Id. at 463 (citations omitted); see also Wal-Mart, 396 F.3d at 117.

The Court finds that these factors, individually and weighed against one another, counsel

approval of the settlement.

               1.      The Complexity, Expense and Likely Duration of the Litigation

       Fully litigating this case would likely have been complex and expensive. Most of the

depositions had yet to have been conducted when the settlement was reached. There likely

would have been thorough class certification and summary judgment motions practices. In order

to succeed on their class claims, Plaintiffs would have had to prove the existence and consistent

application of certain hiring practices. In order to get FCRA statutory damages, Plaintiffs would

have had to prove willfulness, which could have been fact intensive. Additionally, the parties

would have had to litigate the apparently novel issue of whether Article 23-A and the NYCHRL

cover situations when a job applicant is not hired because they failed to fully disclose their

criminal history.

               2.      The Reaction to the Class of the Settlement

       “If only a small number of objections are received, that fact can be viewed as indicative

of the adequacy of the settlement.” Wal-Mart, 396 F.3d at 118. The reaction of the class has



                                                     9
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 11 of 17




been positive. Only one class member opted out of the class, and only one class member filed an

objection. As an initial matter, the lone objector appears not to have complied with procedures

for submitting an objection by failing to submit his objection to class counsel. Furthermore, the

issues raised by his objection do not counsel against approval of the settlement. See Dkt. No.

104. He argues that the monetary relief is too small and gives his own damages calculation. But

as discussed below, the monetary relief in the settlement is significant, particularly in relation to

the litigation risks associated with these claims and the seasonal part-time nature of the work at

issue. In addition to lost wages, the objector also includes various claims in his damages

calculation that either do not exist or are not covered by this settlement. See id. (discussing

damages for “overall unprofessionalism” and “defamation”). Overall, the reaction of the class

supports approval.

               3.      The Stage of the Proceedings and the Amount of Discovery Completed

       While the parties need not have engaged in extensive discovery, Plummer v. Chemical

Bank, 668 F.2d 654, 660 (2d Cir.1982), a sufficient factual investigation must have been

conducted to afford the Court the opportunity to “‘intelligently make . . . an appraisal’ of the

Settlement.” In re Austrian and German Bank Holocaust Litig., 80 F. Supp. 2d 164, 176

(S.D.N.Y. 2000) (quoting Plummer, 668 F.2d at 660). Here, the parties engaged significant

discovery, including production of over 10,000 pages of documents and the deposition MSG’s

principal compliance officer. See Dkt. 111, ¶ 14. The parties also litigated several discovery

disputes before Judge Pitman. This factor favors approval.

               4.      The Risks of Establishing Liability

       Lead Plaintiffs would have faced substantial risks in establishing liability. On the FCRA

and NY FCRA claims, Defendants might have to succeeded in proving that they did send the



                                                     10
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 12 of 17




required reports and notices to Lead Plaintiffs and other class members before making adverse

employment decisions.

        Lead Plaintiffs would arguably have faced even more significant risks to establish

liability on their NYCHRL Article 23-A claims. Their legal theory is novel and untested.

Defendants argue that they were not required to conduct Article 23-A analyses because they

failed to hire Plaintiffs and class members only due to their failure to disclose a criminal

conviction. It is unclear whether deciding not to hire someone based on a failure to disclose a

criminal conviction triggers the NYCHRL’s Article 23-A requirements for those who are not

hired because of their criminal convictions. See N.Y.C. Admin. Code § 8-107(10)(a) (applying

Article 23-A for those who are denied employment “by reason of such person or employee

having been convicted of one or more criminal offenses, or by reason of a finding of a lack of

‘good moral character’ which is based on such person or employee having been convicted of one

or more criminal offenses.”). Although text of the NYCHRL could plausibly be interpreted to

reach such situations there are reasons to doubt that reading. For example, the Article 23-A

analysis seems more directed at whether the nature of the conviction makes an applicant

unsuitable for employment. It is unclear how an applicant’s lack of candor fits in under Article

23-A. Finally, Lead Plaintiffs’ disparate impact theory appears to be speculative and therefore

difficult to substantiate at trial. This factor weighs strongly in favor of certification.

                5.      The Risks of Establishing Damages

        Lead Plaintiffs would have also faced substantial risks in establishing damages.

Defendants would have argued that any violations of the FCRA and NY FCRA were not willful,

thus precluding statutory damages. And determining backpay damages for NYC Class members




                                                      11
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 13 of 17




would be a daunting task, potentially requiring individualized hearings and damages

determinations. This factor supports certification.

               6.      The Risks of Maintaining the Class Action Through the Trial

       Defendant likely would have opposed certification of a litigation class, arguing for both

classes that common questions do not predominate over individual ones.

               7.      The Ability of the Defendants to Withstand a Greater Judgment

       The parties did not provide any information with regard to this factor, although

Defendants could presumably withstand a greater judgment.

               8.      The Range of Reasonableness of the Settlement Fund in Light of the
                       Best Possible Recovery and in Light of all of the Attendant Risks of
                       Litigation


       “It is well-settled that a cash settlement amounting to only a fraction of the potential

recovery will not per se render the settlement inadequate or unfair.” Morris v. Affinity Health

Plan, Inc., 859 F. Supp. 2d 611, 621 (S.D.N.Y. 2012) (quoting Officers for Justice v. Civil Serv.

Comm’n, 688 F.2d 615, 628 (9th Cir. 1982)). Indeed, “there is no reason, at least in theory, why

a satisfactory settlement could not amount to a hundredth or even a thousandth part of a single

percent of the potential recovery.” Grinnell, 495 F.2d at 455 n.2. “The determination whether a

settlement is reasonable does not involve the use of a mathematical equation yielding a

particularized sum.” Frank v. Eastman Kodak Co., 228 F.R.D. 174, 186 (W.D.N.Y. 2005)

(quotation omitted). “[I]n any case there is a range of reasonableness with respect to a

settlement—a range which recognizes the uncertainties of law and fact in any particular case and

the concomitant risks and costs necessarily inherent in taking any litigation to completion . . . .”

Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972) (Friendly, J.).




                                                      12
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 14 of 17




       Here, the Court finds that settlement recovery to be generous in light of risks of further

litigating this case. With regard to the FCRA claims, the principal if not sole form of recovery

had Lead Plaintiffs succeeded would have been statutory damages, which are limited to $100 to

$1,000. See 15 U.S.C. § 1681n(a)(1)(A). The NY FCRA does not authorize statutory damages,

meaning that classwide monetary relief would likely have been difficult to establish. Thus, $200

per class member would have been well within the potential range of recovery on these claims,

even if Lead Plaintiffs largely succeeded at trial. See White v. First Am. Registry, Inc., No. 04-

cv-1611, 2007 U.S. Dist. LEXIS 18401, at *5 (S.D.N.Y. Mar. 7, 2007).

       Likewise, the Court finds the monetary relief on the NYCHRL claims to be substantively

sufficient in light of the litigation risks. The $1,700 number is based on a rough approximation

of the wages class members would have received had they been employed. The positions at

issue were predominantly seasonal, part-time work, such as food prep, and averaged roughly

$615 per year. See Dkt. No. 111, ¶ 36; Fairness Tr. 15. That number is based off Defendants’

own employment records. Based on the fact that employees from one year often return for

multiple years, the parties calculated the average amount of lost wages for class members to be

$1,700. Thus, class members who qualify for a payment on these claims will receive same

amount of money they likely would have had they successfully litigated their claims to

judgment. The Court does have concerns that the monetary relief will be contingent on an

Article 23-A analysis conducted by Defendants. Class members and class counsel have virtually

no meaningful recourse if Defendants deny a large number of claims based on their view of the

Article 23-A analyses. But Defendants have assured the Court the Article 23-A analyses will be

conducted in a good-faith, fair, and professional manner. See Fairness Tr. 12-13. In light of




                                                    13
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 15 of 17




these representations and the litigation risks associated with the NYCHRL claims, the sole

discretion accorded to Defendants appears to be a fair concession.

       Finally, the Court notes that the settlement includes significant programmatic relief that

will likely ensure greater opportunities for applicants with criminal records.

       Accordingly, this factor weighs strongly in favor of approval.

                                               *      *       *

       Weighed together, the Court finds that the Grinnell factors weigh in favor of the

proposed settlement. For the foregoing reasons, the Court find the settlement, together with the

distribution plan, to be fair, reasonable, and adequate.

V.     THE ATTORNEY’S FEES AND EXPENSES ARE REASONABLE

       The Class Counsel seek $750,000 in fees and costs as well as an incentive award to each

lead Plaintiff of $15,000.

       It is well-established that in a class action settlement like this one counsel may be entitled

to a “reasonable fee.” Goldberger v. Integrated Resources, Inc., 209 F.3d 43, 47, 49 (2d Cir.

2000) (directing courts to consider (1) counsel’s time and labor; (2) the case’s magnitude and

complexities; (3) the risk of continued litigation; (4) the quality of the representation; (5) the

fee’s relation to the settlement; and (6) public policy considerations). Class Counsel are also

entitled to be reimbursed for litigation costs and expenses. See In re Marsh ERISA Litig., 265

F.R.D. 128, 150 (S.D.N.Y. 2010). District Courts “may select ‘either the lodestar or percentage

of the recovery methods’ to calculate fees.” Fresno County Emples. Ret. Ass’n v. Isaacson, 925

F.3d 63, 68 (2d Cir. 2019) (quoting Goldberger, 209 F.3d at 45). Furthermore, in the Second

Circuit, Class Plaintiffs may receive additional payments as “incentive awards.” Roberts v.

Texaco, Inc., 979 F. Supp. 185, 200 (S.D.N.Y. 1997).



                                                      14
     Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 16 of 17




       The proposed attorney’s fee award is reasonable. If the Court were to apply the

percentage method, the $750,000 fee award would fare poorly. The fee award exceeds the

monetary recovery for the class, and courts usually do not award more than 33.3% of the

monetary relief when applying the percentage method. See Springer v. Code Rebel Corp., No.

16-cv-3492, 2018 WL 1773137, at *5 (S.D.N.Y. Apr. 10, 2018) (describing award of 33.3% of a

common fund as “well within the range of fee awards typically awarded”); In re Telik, Inc. Sec.

Litig., 576 F. Supp. 2d 570, 587-88 (S.D.N.Y. 2008). However, courts are not obligated to use

the percentage fee method. See McDaniel v. County of Schenectady, 595 F.3d 411, 419 (2d Cir.

2010). And the logic the percentage fee method is undermined in cases such as this one where

the settlement involves significant programmatic relief.

       Under the lodestar method, the proposed fee award appears to be quite modest. Based on

time records submitted to the Court, class counsel argues for a lodestar amount of $1,732,875.50.

Even if the Court were to make some downward adjustments to this number based on the hourly

rates billed, the lodestar award amount would still exceed the fee amount. This strongly suggests

that the fee award is reasonable.

       The reasonableness of the fee in spite of the high percentage is confirmed by other

Goldberger factors, particularly “public policy considerations.” 209 F.3d at 50 (quotation

omitted). This litigation concerns important consumer and civil rights. But because the

employment positions at issue were seasonal and part-time, the monetary recovery was never

going to be substantial even though litigation was sure to be costly and time-intensive. Fee

awards that are large in relation to the monetary recovery are necessary to enable counsel to

bring these kinds of cases. Arguably, the alternative would be to effectively lock low-wage

workers out of the courthouse. Furthermore, the legal theory of the NYCHRL claims was



                                                   15
      Case 1:17-cv-04000-AJN-SLC Document 118 Filed 08/10/20 Page 17 of 17




untested, and class counsel undertook significant risk by pursuing it. Additionally, the Court

notes that the fee award was negotiated separately from the class relief. Weighing all of the

relevant factors, the Court finds an award of $750,000 for fees and costs to be reasonable.

       Finally, in light of the efforts Lead Plaintiffs expended for the benefit of the class, an

incentive award of $7,500 for each Lead Plaintiff is appropriate. See Dornberger v. Metro. Life

Ins. Co., 203 F.R.D. 118, 125 (S.D.N.Y. 2001) (describing payments ranging from $2,500 to

$85,000).

VI.    CONCLUSION

       For the reasons stated, the Settlement is determined to be fair, reasonable, and adequate.

Accordingly, Plaintiff’s Motion for Final Approval of the Class Action Settlement is

GRANTED. Plaintiff’s Motions for an Award of Service Payments to Class Representatives,

and an Award of Attorney’s Fees and Costs are also GRANTED.

       The Clerk of Court is respectfully directed to enter judgment and to close this case.

       This resolves Dkt. Nos. 105, 107, and 109.

SO ORDERED.


 Dated: August 7, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     16
